Today, I 
address the Assembly at a time when I feel great 
uncertainty about the future of the Organization and 
the established rules governing the relations among 
its Member States. It was expected that yesterday the 
Assembly would hear, from this rostrum, a statement 
from President Al-Bashir, the elected President of the 
Republic of the Sudan. However, with deep regret I 
must report the refusal by the authorities of the United 
States, the host Government, to give entry visas to 
President Al-Bashir and his delegation, thus rendering 
him unable to participate in the work of the Assembly 
at this session. 

The fact that the authorities of the host country did 
not grant a visa to our President is a serious violation 
of the principles and purposes set forth in the Charter 
of the United Nations. Specifically, it is a violation of 
the Headquarters Agreement signed in December 1946 
with the host country. 

President Al-Bashir is known throughout Africa. 
He is known by all those who hold peace dear. He is 
known by everybody for what he has done — putting 
an end to the longest bloodthirsty civil war in Africa, 
inherited from the days of colonialism. The birth 
of the Republic of South Sudan is clear proof of his 
commitment to the implementation of the provisions of 
the Comprehensive Peace Agreement. 

Despite the tremendous sacrifice made by giving 
up a valuable part of the territory, one rich in natural 
and human resources, President Al-Bashir has been 
prevented from participating in the work of the General 
Assembly. However, the meeting of the Peace and 
Security Council of the African Union has highlighted 
the part that he has played in supporting peace between 
the Sudan and South Sudan and throughout our region.



My delegation would like to say that this unjustified 
and unacceptable action sets a very serious precedent 
in the history of the United Nations. It requires that the 
whole membership take a firm position on this matter. 
This denial of the legitimate right of a Member State 
leads us to call on the Secretary-General to exercise his 
duty and responsibility to protect the rights of Member 
States under the Headquarters Agreement. If the matter 
were left up to the Sudan, then the same kind of thing 
could happen to any other Member State, and we would 
not like those rights to be violated. 

I should like to warmly congratulate the President on 
his election to the presidency of the General Assembly 
at its sixty-eighth session. I take this opportunity to 
extend my country’s thanks to his predecessor, Mr. Vuk 
Jeremi., for the excellent manner in which he guided 
the work at the last session. We also thank Secretary-
General Ban Ki-moon and his team in the Secretariat 
for the sincere and diligent work that they have done 
for us.

It is our hope that discussions during this session 
will be successful. The theme chosen, “The post-
2015 development agenda: setting the stage”, is 
important. The Sudan believes that the Organization 
and its specialized agencies will indeed devote the 
importance that is appropriate to such a crucial issue 
because development is essential to international peace 
and security, particularly in developing countries. As 
everyone knows, poverty, underdevelopment, climate 
change and a shortage of resources are some of the 
main causes of conflict in the world.

The Sudan has made great strategic progress 
regarding peace, stability and prosperity for its people 
and has begun a political process that will lead to the 
adoption of a final constitution. After the peace efforts 
proved successful vis-à-vis the independence of South 
Sudan, we accepted the choice of its people. Today 
we are working to develop a solid economic system, 
even though we have to deal with the after-effects of 
economic sanctions that the United States unilaterally 
imposed on us. We have begun to take economic steps 
necessary to strengthen our economy and prevent it 
from collapsing. 

On the matter of human rights, I should like to share 
the opinion expressed by the Special Rapporteur on the 
Sudan. He recognized that progress had been made in 
various areas of human rights. These matters have been 
dealt with very seriously, and the recommendations 
will be dealt with in our policy. We are committed to 
the principles of human rights, and we have set up an 
independent national human rights commission in the 
Sudan, founded in accordance with the Paris principles, 
that cooperates with the relevant United Nations 
agencies.

To promote and strengthen human rights, we 
signed a national law to combat trafficking in human 
beings. We have many specialized institutions and 
mechanisms that work to defend women’s rights 
as well, so that women can participate fully in our 
society and in our State. That can be seen very clearly 
in the positive discrimination we have been pursuing 
vis-à-vis women, which has led to greater political 
participation by women at the legislative, executive and 
other decision-making levels.

In 2010 we adopted a law on the rights of the 
child that is in accordance with the principles of the 
Convention on the Rights of the Child and its Optional 
Protocols, so that we can promote the rights of 
children and protect them against any kind of violence 
or exploitation. Our various national institutions 
coordinate among themselves, and we have set up a 
national board for children. We have police who deal 
especially with the issues of youth and children, and we 
have a public prosecutor who specializes in this area.

Once South Sudan was established, we immediately 
began to engage in neighbourly and fruitful cooperation 
with it. We have blood ties with it and a common border 
more than 2,100 kilometres long. About two thirds of 
the inhabitants of both countries live along the borders. 

The period following the independence of South 
Sudan was a period of some tension because of 
certain matters that had been left pending, so the two 
countries entered into very intensive negotiations. On 
27 September 2012, exactly one year ago, in Addis Ababa 
the two countries were able to sign nine agreements 
covering all matters of cooperation between our two 
countries. We included mechanisms for implementing 
the agreements in an accompanying document. We also 
set forth deadlines for reaching further agreements. 

At the most recent negotiating session between the 
two Presidents, in Khartoum on 3 September, and in 
the presence of Mr. Mbeki, the two Presidents came to 
an agreement on how to deal with all pending matters. 
They also appealed to the international community 
to cancel the Sudan’s debt and to lift the sanctions 
imposed on it. 



Turning now to the matter of unilateral sanctions, 
it is our hope that we will have strong and healthy 
relations with South Sudan, and we will spare no effort 
to achieve that. We trust the international community 
will be supportive of our efforts. We would like to 
extend our thanks to the African high-level mechanism 
and the Prime Minister of Ethiopia in this connection. 

I am happy to be able to report that the efforts of 
the Government of the Sudan and the international 
community vis-à-vis Darfur have made possible real 
and continuous progress in terms of stability and 
security. There has been a sharp drop in the violence 
there because those that signed the Doha peace 
agreement have lived up to their promises. Many of the 
armed groups joined the agreement later. The voluntary 
return of people who had left is also being organized 
and services are being provided.

I should like to say that relations between the 
Government of the Sudan and United Nations bodies 
with regard to the humanitarian situation are now stable, 
so that humanitarian needs can be met. We reached 
an agreement with UNICEF on vaccinations against 
poliomyelitis and other diseases, and an agreement was 
reached as part of the Comprehensive Peace Agreement.

Regarding non-governmental organizations, the 
Sudan, like other Member States, is committed to the 
implementation of the development goals, including 
combating poverty. We have adopted policies on 
reducing poverty and on providing more jobs for young 
graduates. We are also developing a microfinance system 
for low- and middle-income people. Unfortunately, 
however, unemployment is not as low as we had hoped, 
and the unilateral economic sanctions have been a real 
obstacle to our making progress in development and 
in strengthening our economy. It has been particularly 
difficult for young people in the Sudan, who account 
for about 60 per cent of our population. 

The Sudan calls on the international community 
to live up to its promise to cancel the debt and to lift 
unilateral economic sanctions. The matter of the debt is 
one of the important goals of the post-2015 development 
agenda. Debt is a real burden for so many countries in 
the world.

The Sudan is a prominent member of many 
international bodies dealing with the environment. As a 
victim of climate change, the Sudan believes that great 
attention should be paid to environmental issues and 
goals in the post-2015 development agenda. We would 
like to work with others through the United Nations 
Framework Convention on Climate Change.

The situation is deteriorating every year. We have 
suffered from climate change since the mid-1980s. 
We have suffered from recurrent cycles of drought in 
much of our territory, and that has also been a factor 
in slowing down our development goals. It has also 
created instability in many parts of our country because 
of conflict over pasture land and water supplies. That 
applies also in Darfur, where historically there have 
been tribal disputes and disputes over pastureland 
because of long periods of drought. The Darfur 
conflict became a political issue only in the last decade 
because of external interference. There is a very close 
relationship between climate change and armed conflict 
in that respect.

My country attaches paramount importance to the 
rule of law at the national and international levels. We 
make sure that our national laws and our legislature are 
in accordance with international instruments, laws and 
treaties to which we are a party. So from this rostrum, 
and based on our own experience, we reiterate our 
rejection of the International Criminal Court (ICC). 
Over the past decade or so it has been violating the 
principles of international law and justice. The ICC 
has been used as a political tool by certain parties in 
the international arena. Many of those that signed the 
Rome Statute have now become aware of the negative 
impact of the ICC and its destructive impact on stability 
and peace. The last African Union Summit showed that 
very clearly.

Regarding the crisis in Syria, our position has 
always been clear. We call for peaceful dialogue among 
the Syrians themselves towards identifying a peaceful 
and permanent solution. We have always rejected 
violence and foreign interference. We condemn the use 
of chemical weapons in the Syrian conflict, and we 
support the Russian approach to resolving this matter.

The question of Palestine — how to achieve justice 
and restore the rights of the Palestinian people and stop 
the illegal aggression by the Israeli authorities in that 
territory — is still a real challenge in the international 
arena. The prisoners must be released. The matter 
must be resolved within the context of international 
legitimacy and the Arab Peace Initiative, but Israel has 
simply turned a deaf ear to proposals from the Arab 
sides. 



There has been a constant call for respect for 
international law. The reform of the United Nations 
and its principal and subsidiary organs is a matter of 
some urgency and importance. It is time for a practical 
process to start, with a clear work programme, so that 
the international system can act in a manner that is 
fair, transparent and effective, so that it can take up 
the challenges it faces. But no progress will be made in 
reform until the General Assembly can play its full part 
and exercise all of its powers without any intimidation 
from the Security Council. 

The matter of reform of the Security Council 
is also of some importance for the Sudan, because 
that will mean that there is real reform in the United 
Nations. The Security Council today does not reflect 
the realities of the world. It adopts resolutions and takes 
decisions but not in a democratic and transparent way. 
It is therefore essential that there be comprehensive 
reform. Partial or transitional reforms are not possible. 
We support the African Union position on reform of the 
international system. We want a balanced, pluralistic 
and fairer system that will be able to deal with the 
challenges of the world of today, ensure respect for 
international law and for the noble principles of the 
Organization and attain the purposes and principles of 
the Charter — respect for the sovereignty of States and 
non-interference in domestic issues under any pretext 
whatsoever; the non-use of force; and the non-use of the 
threat of force against others.
